Citation Nr: 1026978	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  05-16 790	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES


1.  Entitlement to a rating in excess of 50 percent for service-
connected PTSD prior to August 31, 2007.  

2.  Entitlement to a rating in excess of 70 percent for service-
connected PTSD since August 31, 2007.  

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision in which the RO 
assigned a 50 percent rating for the Veteran's service-connected 
PTSD.  While the appeal was pending, the RO issued a May 2008 
rating decision which assigned a 70 percent evaluation for the 
Veteran's service-connected PTSD.  As the 70 percent rating does 
not represent the highest possible benefit the issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from October 
1966 to June 1969.  

2.	On May 10, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran, 
through his authorized representative, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through 
his authorized representative, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran, through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


